UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1446


DONALD E. STUART,

                Plaintiff – Appellant,

          v.

LASALLE BANK NATIONAL ASSOCIATION, As Trustee Under the
Pooling and Serving Agreement Dated as of December 1, 2006,
GSAMP Trust 2006-HE8; BAC NORTH AMERICA HOLDING COMPANY;
BANK OF AMERICA; ANY UNKNOWN HOLDER OF NOTE, As to Loan
Transaction Dated July 25, 2006 Between Plaintiff and Aegis
Lending Corporation Secured by Deed of Trust that was a
Lien on his Home at 2323 Buckner Street, Petersburg, VA
23805,

                Defendants – Appellees,

          and

AEGIS LENDING CORPORATION,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00459-JRS)


Submitted:   December 7, 2010              Decided:   December 21, 2010


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, PC,
Richmond, Virginia, for Appellant. John C. Lynch, TROUTMAN
SANDERS LLP, Virginia Beach, Virginia; Jonathan S. Hubbard,
TROUTMAN SANDERS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Donald E. Stuart appeals the district court’s orders

dismissing his complaint pursuant to Fed. R. Civ. P. 12(b)(6)

and denying reconsideration.         We have reviewed the record and

find    no   reversible   error.     Accordingly,      we    affirm    for   the

reasons stated by the district court.             Stuart v. LaSalle Bank

Lending Ass’n, No. 3:09-cv-00459-JRS (E.D. Va. Feb 11 & Mar. 18,

2010).       We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the     materials

before   the    court   and   argument   would   not   aid   the    decisional

process.

                                                                       AFFIRMED




                                     3